BASKIN, Judge.
Because the record fails to reflect the terms of the property settlement agreement approved by the trial court in its final judgment, we reverse the final judgment as to all matters other than the dissolution and remand with directions to the trial court to conduct an evidentiary hearing to determine whether the final judgment entered by the predecessor judge accurately reflects the parties’ agreement. See Bird v. Bird, 436 So.2d 981 (Fla.3d DCA 1983).
Reversed in part and remanded with directions.